internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plrs118246-02 date date legend company a policyholder policy a annuity policy b policy c date a state a number c dear this is in reply to a letter dated date a requesting rulings on behalf of company a and policyholder concerning the federal_income_tax treatment under sec_72 and sec_1035 of the internal_revenue_code and the regulations thereunder of the exchange of one annuity_contract for two annuity_contracts facts company a is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code company a is organized and operated under the laws of state a and is licensed to engage in the insurance_business in number c states policyholder will exchange policy a for policy b and policy c in a single transaction with company a all three policies are deferred_annuity contracts company a and policyholder represent that policy a policy b and policy c qualify as annuity_contracts under sec_72 and sec_1035 upon the exchange part of the amount transferred will be applied to the first scheduled payment of policy b and the balance will be applied to policy c the exchange of policy a for policy b and policy c will not involve a change in the insured policy b is specifically aimed at providing retirement income policy b will offer a guaranteed minimum income payment feature under which a specified level of monthly annuity payments beginning at the contract’s annuity commencement_date will be guaranteed by company a upon issuance regardless of the investment performance of the assets supporting annuity provided certain conditions are met the guaranteed minimum income payments will apply only to policy b the guaranteed minimum income payments will be guaranteed for the greater of the annuitant’s life or a minimum period certain of ten years the guaranteed minimum income payments are contingent on policyholder making each scheduled purchase installment when due until the annuity commencement_date which is at least years from the date_of_issuance the guaranteed minimum income payment feature is fixed upon issuance of policy b and cannot be changed without giving up the right to the income payment company a will be able to provide a guaranteed minimum level of monthly annuity payments despite the variable investment risks associated with the underlying assets because the payments will be available only if amounts are invested in the variable subaccount supporting policy b in level monthly installments over the period from policy b’s date_of_issuance until the annuity commencement_date policyholder may satisfy the scheduled purchase installment by making a series of these payments in a specified amount until the annuity commencement_date or by making unscheduled purchase payments the unscheduled purchase payments will be placed in a separate_account and predetermined amounts will be transferred from this separate_account to the variable subaccount company a represents that all of these segregated_asset accounts will satisfy the diversification requirements of sec_817 and the regulations thereunder policyholder may surrender policy b rather than annuitize policy b policy c is a variable_annuity issued by company a policy c will invest in equity securities debt securities and foreign securities policyholder will have the option of choosing one of the investment options available under policy c the investment risks associated with policy c’s variable investment options will be borne by policyholder scheduled monthly amounts will be transferred from policy c to policy b company a represents that with respect to policy b and policy c there is a single aggregate investment transfers between policy c and policy b will not result in any change in the investment in the aggregated investment thus amounts includible in policyholder’s income will be determined on the basis that there is a single aggregate investment in policy b and policy c on the annuity commencement_date policy b’s contract value will be converted into a variable monthly income benefit that will have been selected by the contract owner at the time policy b is issued which must be a life_annuity plan with a period certain feature of at least ten years or if there are joint annuitants a joint life and survivor income plan with a period certain feature of at least ten years policy c’s contract value will also be converted to either a fixed or variable monthly income plan beginning on the annuity commencement_date under policy c a policyholder may generally select one of the following plans a life income with a period certain income for a fixed period not longer than years income of a definite amount_paid until the proceeds are exhausted with any remaining balance paid to the estate of the payee on the payee’s death or a joint and last survivor income with a ten-year period certain distributions from policy b and policy c will be aggregated in accordance with the provisions of sec_1_72-2 the proportionate part of the amounts received as an annuity and which is not taxable will be determined under the provisions of sec_1_72-4 sec_1_72-5 and sec_1_72-6 of the regulations specifically in a situation where a fixed monthly income plan is selected for policy c and variable_annuity payments are made under policy b sec_1_72-4 with respect to determining the exclusion_ratio will apply the annuity commencement_date will be the same for both policy b and policy c policyholder will be required to sign a declaration upon issuance of policy b and policy c that the annuity commencement_date will be the same the annuity commencement_date for policy b may not be changed after issuance the annuity commencement_date for policy c may be changed after issuance it is also possible to accelerate the annuitization of policy b in the event that the annuitization of policy b is accelerated the policyholder would lose the right to the guaranteed minimum income payments the declaration will advise policyholder that either changing the annuity commencement_date of policy c or accelerating the annuitization of policy b may have adverse tax consequences no opinion is offered however regarding the adverse tax consequences that may arise with respect to either policy c or policy b policy b and policy c will have two different policy numbers however policy b and policy c will be tracked together as a single contract for tax reporting purposes law analysis sec_72 of the code prescribes the tax treatment of amounts received under an annuity_contract generally the rules under sec_72 provide that amounts subject_to the provisions of sec_72 are includible in the recipient’s gross_income to the extent they represent amounts earned on the purchaser’s investment for this purpose the provisions sec_72 distinguish between amounts received as an annuity and amounts_not_received_as_an_annuity sec_72 provides that a certain portion of each amount_received_as_an_annuity will be excluded from gross_income sec_1_72-2 of the income_tax regulations provides in part that if two or more annuity obligations or elements to which sec_72 applies are acquired for a single consideration for both obligations whether paid_by one or more persons in equal or different amounts and whether paid in a single sum or otherwise such annuity elements will be considered to comprise a single contract for the purpose of the application of sec_72 and the regulations thereunder therefore the movement of funds within the underlying annuity obligations supporting the single contract does not result in a distribution under the contract nor a receipt of monies by a policyholder as a result of the application of this regulation policy b and policy c will be treated as comprising one single contract annuity furthermore any transfer of funds from policy c to policy b will not be treated as amounts received but rather an internal transfer from one element of annuity to another element of annuity sec_1_72-2 provides that amounts subject_to sec_72 are considered amounts received as an annuity only in the event that the amounts are received on or after the annuity_starting_date and if the amounts are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date sec_1_72-4 defines the annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity is the later of the date upon which the obligations under the contract become fixed or the first day of the period which ends on the date of the first annuity_payment sec_72 provides an exclusion_ratio for determining the proportionate part of the total amount received each year as an annuity which is excludable from the gross_income of a recipient in the taxable_year of receipt generally the exclusion_ratio is determined by dividing the investment_in_the_contract by the expected_return of the contract sec_1_72-4 further provides that in the situation where a single consideration is given for a particular contract which provides for two or more annuity elements an exclusion_ratio is determined for the contract as a whole by dividing the investment_in_the_contract by the aggregate of the expected returns under all the annuity elements if an amount is received prior to annuitization of the contract then under sec_72 such amount is considered an amount not received as an annuity and it is included in income to the extent of the excess of the cash_value in the annuity_contract over the investment_in_the_contract thus any payments received by a taxpayer prior to the annuity_starting_date will be taxed under the provisions of sec_72 an amount not received as an annuity after an annuity has begun is taxed under sec_72 and sec_1_72-1 specifically these provisions provide that an amount not received as an annuity and received on or after the annuity_starting_date is included in gross_income of the recipient sec_72 provides that with respect to amounts_not_received_as_an_annuity in determining the amount includible in gross_income all annuity_contracts issued by the same company to the same policyholder during any calendar_year shall be treated as one annuity_contract this provision is consistent with the application of sec_1_72-2 to the facts of this ruling accordingly sec_72 applies sec_1035 of the code provides that no gain_or_loss is recognized on the exchange of an annuity_contract for an annuity_contract for this purpose sec_1035 defines an annuity_contract sec_1_1035-1 of the regulations provides that a tax-free_exchange of an annuity_contract for another annuity_contract under sec_1035 of the code is limited to cases where the same person or person is the obligee or obligees under the contract received in exchange as under the original contract the house committee report to the internal_revenue_code of indicates that sec_1035 was designed to eliminate the taxation of individuals who merely exchanged one insurance_policy for another better suited to their needs but who have actually recognized no gain h_r rep no 83rd cong 2d sess thus sec_1035 operates as the insurance analogue to sec_1031 which relates to like-kind_exchanges of certain types of property held for productive use in a trade_or_business or for investment the similarity of sec_1031 and sec_1035 are evidenced in sec_1035 which provides that the recognition of gain_or_loss on an exchange that is not solely like-kind will be made under the terms of sec_1031 and c sec_1031 permits exchanges of one property for more than one property see j -1 relating to exchanges of multiple properties see also revrul_85_135 1985_2_cb_181 exchange of assets of two television stations for the assets of another television station because sec_1035 is written in the singular one might argue that it does not apply to exchanges of one annuity_contract for two annuity_contracts sec_7701 however cross-references title i sec_1 of the united_states_code which provides that i n determining the meaning of any act of congress unless the context indicates otherwise words importing the singular includes and apply to several persons parties and things thus just as sec_1031 applies to exchanges of multiple properties sec_1035 applies to exchanges of multiple annuities rulings accordingly based on the facts representations law and arguments presented we conclude the following the exchange of policy a for policy b and policy c will qualify as a tax-free_exchange under sec_1035 and policy b and policy c will be treated as one annuity_contract for purposes of sec_72 and the regulations thereunder the transfer of funds within annuity that is from policy c to policy b will not be treated as a taxable_distribution under sec_72 of the code we express no opinion as to the tax treatment of the policies under the provisions of any other sections of the code and regulations that may also be applicable thereto this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by company a and policyholder sincerely yours s mark s smith chief branch office of associate chief_counsel financial institutions products
